Title: To Benjamin Franklin from Henry Elwes, 22 October 1769
From: Elwes, Henry
To: Franklin, Benjamin


Dear Sir
Plimouth Octbr: 22d: 1769
We are just this moment come on shore; from on board Capt. Friend after a passage of seven weeks, very tedious Difficult weather; having a Number of Letters under my Care for You and Mr: Wharton which should have sent off by this Day post; But was Requested to Deliver them myself. If You judge it will be necessary to have them before I arrive in London; (for which place I beleive I shall be induced to sett off for by Land) advice to that purport will make me Dispatch them by the next post after Receivall of Yours; In the Interim I Can assure You Family where well as well as Mr: Wharton as I saw each of them the Day I Left Philada; Sir Your most Humble Servant
Henry Elwes
 Addressed: For / Doctr: Benjn: Franklin Esqr: / in Craven street, in the strand / London
